In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-20-00241-CV
     ___________________________

      IN RE A.I. AND D.I., Relators




             Original Proceeding
233rd District Court of Tarrant County, Texas
       Trial Court No. 233-685475-20


     Before Gabriel, Kerr, and Bassel, JJ.
     Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      The court has considered relators’ petition for writ of mandamus and motion

for emergency relief and is of the opinion that relief should be denied. Accordingly,

relators’ petition for writ of mandamus and motion for emergency relief are denied.

                                                    Per Curiam

Delivered: July 30, 2020




                                          2